Citation Nr: 0200360	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  91-36 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) rating for a 
systolic heart murmur.

2.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for a skin disorder (claimed as chloracne).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
August 1972.

This appeal is from rating decisions of the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO).  In August 1990 and subsequently, the RO denied a 
compensable rating for service-connected systolic (heart) 
murmur and service connection for a psychiatric disorder on 
either a direct basis or as secondary to the service-
connected heart condition.  In an August 1992 remand 
decision, the Board of Veterans' Appeals (Board) construed a 
July 1992 informal hearing presentation by the veteran's 
representative to reveal the increased rating to be at issue 
as an intertwined element of claims previously styled as for 
pressure in the chest and psychiatric disorder.

In August 1994, the Board of Veterans' Appeals (Board) denied 
a compensable rating for systolic murmur and denied service 
connection for a psychiatric disorder on a direct or a 
secondary basis.  In February 1997, on appeal from that 
decision, the United States Court of Appeals for Veterans 
Claims (then the Court of Veteran Appeals) (Court) vacated 
the Board's decision on service connection for a psychiatric 
disorder and the denial of a compensable rating for systolic 
murmur.

In the interim between the Board's August 1994 and the 
Court's February 1997 decisions, the veteran filed an 
application to reopen a claim for service connection for 
acne.  In June 1995, the RO declined to reopen a previously 
denied claim of entitlement to service connection for acne 
(claimed as chloracne) for lack of new and material evidence.  
The veteran filed a notice of disagreement with the June 1995 
denial of service connection for acne, and after receiving a 
statement of the case, perfected the appeal in August 1995.

The veteran's initial application for VA disability 
compensation sought service connection for skin diseases.  
The April 1975 Board decision denied service connection for 
skin disease.  The June 1990 Board decision denied service 
connection for a skin disorder.  The August 1990 decision and 
notice letter from the RO informed the veteran that his claim 
for service connection for acne was denied because of lack of 
new and material evidence to reopen the claim.  The veteran's 
January 1995 statement sought to reopen his claim for a skin 
condition.  The June 1995 rating decision from which the 
veteran now appeals styled the matter at issue as materiality 
of evidence to reopen a claim for service connection for acne 
(claimed as chloracne).  The veteran referred to his claimed 
disability as chloracne in his substantive appeal.  The Board 
concludes that the several adjudications have denied the same 
claim he now seeks to reopen.  See Ashford v. Brown, 10 Vet. 
App. 120 (1997) (changes in nomenclature used in multiple 
claims for disability compensation and adjudication of those 
claims does not alter the identity of the underlying 
disability).

The Board remanded the case to the RO in September 1997 and 
again in March 1999 for development of several issues on 
appeal.  In May 2000, the RO granted service connection for 
anxiety disorder, finding it pre-existed and was aggravated 
by service, and assigned a 10 percent rating effective in May 
1989.  The veteran has not filed a notice of disagreement 
(NOD) with the May 2000 rating decision.  Consequently, there 
is no appealable issue pertaining to a psychiatric disorder 
before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  The veteran's claim for service connection for a 
psychiatric disorder was initially stated in the alternative 
to include a psychiatric disorder as secondary to a service-
connected systolic murmur.  The alternative theory of 
entitlement is moot in light of the award of service 
connection on a direct basis.  The Board will not address 
that issue in this decision.

The Board issued another decision in November 2000 to comply 
with the Court's February 1997 vacatur.  In May 2001, in 
affirmative response to the Secretary's motion, the Court 
vacated the Board's November 2000 decision, to enable the 
Board to consider the applicability to the case of the 
recently enacted Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) [hereinafter VCAA].  
This decision responds to the Court's order.

The veteran, currently under a custodianship for payment of 
VA compensation, submitted statements in March 1998 and April 
1999 seeking termination of the custodianship.  No action on 
these requests is of record.  The matter is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  The appellant's systolic heart murmur is an innocent-type 
flow murmur; he has no cardiac pathology; workload greater 
than seven but less than 10 METs results in fatigue; episodes 
of sinus bradycardia, sinus tachycardia, and palpitations are 
not pathologic cardiac arrhythmia; dyspnea, chest pain, 
tingling of extremities, dizziness and loudness of the 
murmur, are possible responses to anxiety attacks and are not 
cardiac pathology.

2.  On August 22, 1990, the RO denied a claim for service 
connection for acne and notified the veteran by letter of the 
denial and of his appellate rights.

3.  The veteran did not file a notice of disagreement with 
the August 1990 denial of service connection for acne within 
one year of the date of the letter notifying him of the 
denial.

4.  Evidence presented or secured since August 1990 is not so 
significant, by itself or together with the evidence 
previously of record, that fairness requires that the claim 
for service connection for a skin disorder be reopened.



CONCLUSIONS OF LAW

1.  The schedular criteria for an increased (compensable) 
rating for systolic heart murmur are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.20, 4.31, 4.100, 4.104, Diagnostic Code 7000 
(1996); 38 C.F.R. § 4.104, Diagnostic Code 7000 (2001).

2.  The rating decision of August 1990 denying service 
connection for a skin disorder is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 1991); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2001).

3.  New and material evidence has not been presented or 
secured to reopen a claim of entitlement to service 
connection for a skin disorder.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant filed his initial claim for VA disability 
benefits in August 1972.  An August 25, 1972, cover 
memorandum from the Army indicated the Army was transmitting 
the veteran's application for compensation or pension and his 
service medical records.  The only claimed disability shown 
on the application was "skin diseases."  VA received all 
service medical records in its possession in August 1972.

Service medical records show the veteran reported a history 
of acne on his pre-induction medical history.  The pre-
induction examiner found the veteran's skin normal on 
examination.  A Health Record-Abstract of Service (DA Form 
2658) reveals that the appellant's medical servicing activity 
was APO USF 09146, Fulda, Germany, from May 1971 to July 
1972.  On July 26, 1971, the veteran sought a medical profile 
to excuse him from shaving because of a facial rash.  
Examination noted a long history of acne vulgaris and no 
current sign of folliculitis barbae.  The impression was acne 
vulgaris, EPTS (existed prior to service).  In April 1972, an 
electrocardiogram (EKG or ECG) revealed a III/VI systolic 
murmur; examination produced a clinical impression of a 
normal heart.  The separation examination report was negative 
for heart and skin disorders.

The veteran failed without explanation to report for two 
scheduled VA examinations between August 1972 and September 
1973.  In September 1973, the RO denied the claim for failure 
to report for examination.

On initial VA examination in May 1974, the veteran reported 
treatment in service for skin trouble, mainly on his chest 
and back.  Examination produced a diagnosis of acne papulosa 
and pustulosa, with scarring on the back and chest.  The 
appellant reported a heart condition without history of 
rheumatic fever, heart disease or dependent edema.  He denied 
difficulty running or shortness of breath.  A current EKG 
produced a normal tracing, aside from sinus bradycardia.  

In June 1974, the RO found that the veteran's acne pre-
existed service, was not aggravated during service, and was 
congenital.  In his August 1974 NOD, the veteran alleged that 
he did not have a skin condition prior to service.

A September 1974 rating decision awarded service connection 
for systolic murmur without organic heart disease.

In April 1975, the Board of Veterans' Appeals reviewed the 
service medical records, May 1974 VA examination report, and 
records of VA dermatology treatment from May to October 1974.  
The Board noted the veteran's August 1972 claim and that he 
had failed to report for scheduled examinations in 1972 and 
1973.  The Board found that acne pre-existed service and was 
not aggravated while in service, and that the skin disease 
initially found on examination 21 months after service and 
subsequent exacerbations of that disease were not 
demonstrative of increase during service of the severity of 
pre-existing skin disease.

In May 1982, the RO received VA outpatient dermatology 
records from October 1975 to September 1976.  They show the 
veteran was followed for recurrent rashes, papules, and 
pustules of the face, chest, and back.

The appellant was admitted to a VA Medical Center (VAMC) in 
April 1984 for gastrointestinal complaints.  His heart had 
regular rate and rhythm without murmur or gallop.  During 
hospitalization, he complained of palpitations and occasional 
irregular heart beats.  An EKG was normal.  A Holter monitor 
showed no significant abnormalities.  Sinus rhythm was noted 
to vary from 45 to 140 beats per minute and range between 90 
and 120 per minute when described by the appellant as beating 
fast.  The diagnoses included cardiac arrhythmia, not found.

In July 1984 the appellant submitted a statement dated July 
10, 1984, in support of a claim for increased compensation 
for his heart murmur.  It attested to the knowledge of 
Sergeant F. S. about the appellant's "sickness" while 
stationed in Germany, specifically that the sergeant carried 
him to the dispensary and on another occasion put him in an 
ambulance after the appellant passed out.  The statement also 
reported other treatment and dispensary admissions for 
observation for reasons not explained to the appellant.  The 
statement is signed by the appellant and by F. S. as witness.

On VA hospitalization in September 1984, the appellant was 
diagnosed with "history of systolic murmur--documented MVP on 
8-30-84 at an outside hospital."  The referenced outside 
documentation is not of record.  A two-dimensional (2-D) 
echocardiogram conducted during the VA hospitalization was 
interpreted as essentially within normal limits.  There was a 
small posterior pericardial effusion.  The mitral valve was 
normal.  It was noted that on VA cardiology evaluation in 
1982, he was felt to have a benign murmur.  It was also noted 
that an echocardiogram done on August 30, 1984, reportedly 
showed a MVP with normal chambers.  Current examination 
revealed a II/VI systolic murmur at the lower left sternal 
border and aortic area, without radiation.  There was no 
click or late systolic murmur heard.  EKG was normal.  It was 
the impression of the Cardiology Service that his fatigue was 
job related.  It was felt that cardiac catheterization was 
not indicated.

In testimony at a VA hearing in January 1985, the appellant 
testified that he continued to suffer with shortness of 
breath, easy fatigue, nervousness, discomforts in the chest, 
dizziness and weakness at all times of the day and night and 
during all activities.  He related all symptoms to his heart.

In January 1988, the RO received VA outpatient records from 
May to November 1987, including records of treatment for acne 
in June and November 1987.

On VA psychiatric hospitalization in June 1988, a diagnosis 
of mitral valve prolapse was also recorded.  On 
hospitalization in December 1988 for gastrointestinal 
complaints, heart rhythm was sinus, and MVP by history was 
noted.

The appellant was admitted to a VAMC in May 1989 with 
complaints of episodes of mild dizziness, weakness, mild 
shortness of breath, palpitations and mild sweating while at 
work that day.  None of the complaints were demonstrated 
during admission.  An EKG was normal.  The only cause for his 
reported symptoms was considered possibly from his being a 
nervous individual because of his schizophrenia.  It was also 
felt that the symptoms could have been from his prolapse in 
the past, which could explain palpitation when working hard.  
He was discharged for follow-up in the mental hygiene clinic.

In a statement of November 9, 1989, the appellant alleged 
that he was treated in the hospital in service from May 27, 
1971, to July 5, 1972.  He asserted that DA Form 2658 (of 
record) corroborates his allegation.  He did not identify the 
problems for which he was treated.  He also alleged that some 
of his records are missing.

In February 1990, the RO received VA outpatient records 
dating from October 1974 to November 1987, including some not 
previously of record.  An October 1974 referral to the 
dermatology clinic was for "reoccurrence" of acne pustules.  
A January 1975 note reported that after treatment, there was 
mostly scarring with several acne keloid lesions.  In October 
1975, the veteran complained of acne on his back and on his 
chest for several years.  In May 1986 he was seen for follow-
up of recurrent papular and pustular acne; there was notation 
that he was seen in 1974.  Current examination showed papular 
and pustular acne of the upper and mid back, diagnosed as 
acne pustularus of the back.

Between April 1975 and July 1990, the veteran submitted 
numerous copies of service medical records initially received 
by VA in August 1972, including those summarized above.

VA outpatient records from May 1974 to April 1990 were 
submitted after the April 1975 Board decision and prior to 
July 13, 1990, the date of a Board decision denying service 
connection for a skin condition.  On March 17, 1975, the 
appellant complained at a VA outpatient clinic of spells of 
weakness associated with disordered heart rhythm.  The recent 
EKG was noted as normal except for sinus bradycardia.  The 
appellant was "reassured."  The outpatient record of March 
25, 1975, noted that he had been told at the Regional Office 
that he had a murmur, but nothing to worry about, and his 
problem could be his "nerves."  He was given a supply of 
Valium.  On January 16, 1976, the appellant was seen for 
complaints of sudden episodes of dyspnea, weakness and 
substernal discomfort lasting for a few minutes, which, it 
was noted, seemed related to psychic stress.  Examination was 
normal except for a functional systolic murmur.  The 
impression was anxiety reaction.  In June 1978 he was noted 
to be anxious and without psychotic symptoms.  Cardiology 
examination in August 27, 1984, produced an impression of 
probable mitral valve prolapse (MVP).  A note of August 30, 
1984, stated that echocardiogram showed prolapsed mitral 
valve.  In August 1985, he complained of palpitations and 
dysphagia.

In October 1989, the veteran complained of chest pain along 
the left sternal border at night and occasional palpitation 
or fast heartbeat at work, which caused him to have to sit 
and rest for a short time before resuming work.  Examination 
showed regular rhythm, II/VI systolic murmur, no click or 
gallop, and no edema.  He was seen by cardiology service on 
November 2, 1989, which noted that the old M-mode 
echocardiogram showed possible MVP.  He had a 2-D 
echocardiogram, which showed no evidence of MVP.  A 24-hour 
Holter monitor revealed episodes of bradycardia down to 42 
beats per minute and episodes of tachycardia up to 152 beats 
per minute.  The impression was tachycardia episodes probably 
related to being nervous.  It was determined that there was 
no MVP and no further cardiac intervention called for.  
Follow-up was to be in the mental hygiene clinic.

In July 1990, the Board issued a decision that reviewed the 
evidence of record at the time of the April 1975 Board 
decision and evidence submitted since that date.  The Board 
found that evidence submitted since April 1975 did not show 
that the veteran's pre-existing skin disorder increased in 
severity during service.  The Board denied service connection 
for a skin disorder.

In May 1990, apparently while his VA file was at the Board 
for appellate review, the veteran submitted a statement to 
the RO apparently listing claims for VA benefits, including 
for "skin."  Between the date of the May 1990 statement and 
August 22, 1990, he did not submit any evidence pertaining to 
his skin disorder.  In a letter of August 22, 1990, the RO 
notified the veteran that it had denied his claim for service 
connection for a skin condition because he had not submitted 
new and material evidence to show it was aggravated by 
service.  Between August 22, 1990, and August 22, 1991, the 
veteran submitted several statements addressing other 
matters, but none addressing the denial his skin claim.

The appellant testified at a hearing on appeal in May 1991 
about headache and psychiatric conditions.  He testified 
incidentally about his heart condition.  When asked about 
treatment after service, he said he came straight to VAMC 
Montgomery for examination, and received treatment at VAMC 
Tuskegee, where he was started on Valium and heart medicine.  
He stated he started treatment at VA hospitals in 1973.  He 
stated VA doctors told him he had anxiety reaction and a 
light heart murmur.  He stated he currently had nervous 
episodes at work when his heart beat fast and he had to sit 
still for 40 minutes; sometimes he was sent home mid-day.

The veteran submitted May 1991 statements, one by him signed 
by F. S. as witness, reiterating the prior such statement, 
and one by F. S. reporting the veteran to have been sick with 
nervous, dizzy, and crying spells and chills the whole time 
they served in Germany together.

The appellant was admitted to a VAMC in July 1992 for 
psychiatric reasons.  EKG showed evidence of bradycardia, but 
he was asymptomatic.  There was no cardiac diagnosis.

The appellant had a VA examination for heart disease in 
October 1992.  The examiner reviewed the claims folder and 
noted the purpose of the examination was a current evaluation 
of systolic murmur and to render an opinion about the 
relationship between the murmur and the psychiatric disorder 
claimed to be service connected.  The appellant stated his 
heart beats fast on many occasions.  He reported problems 
with nerves, heart and stomach, and that he did not know 
which contributed to which.  He reported stomach pain, 
dizziness, sweats, nightmares and awakening at night with a 
rapid heartbeat, all of which he stated he had had since he 
went into the service.  The examiner noted that he appeared 
very anxious and slightly nervous.

Examination of the heart revealed normal S1 and S2, with a 
grade II/VI systolic murmur heard in the left lower sternal 
border.  No S3 or S4 was heard.  Peripheral vessels were 
symmetrical bilaterally.  There was sinus bradycardia with a 
ventricular rate of 59 beats per minute, increased RS ratio 
in V1; consider early transfusion of posterior infarct, 
abnormal EKG.  The diagnoses were MVP, documented by previous 
echocardiogram; schizophrenia.  The examiner commented that 
the echocardiogram of August 1984 documented the MVP.  The 
examiner opined that based on the medical records and his 
examination, the appellant's subjective symptoms are directly 
related to his psychiatric disability, schizophrenia, but "we 
should not ignore the fact that some of his symptoms may 
partly originate from his heart problem, mitral valve 
prolapse."  He further commented that the opinion of the 
cardiologist and the psychiatrist from the Tuskegee VAMC who 
seem to be more familiar with the appellant may provide a 
more beneficial opinion.

A February 1994 letter from the U.S. Office of Personnel 
Management (OPM) notified the veteran that his disability 
retirement (from federal employment) had been approved.  A 
March 1994 letter from the Social Security Administration 
(SSA) to the veteran acknowledged that he was disabled.  SSA 
informed the veteran he was not eligible for SSA disability 
benefits.

The veteran sought treatment in March 1994 for complaints 
including heart palpitations.  Examination was normal.  
Diagnostic impressions included MVP.

On VA psychiatric hospitalization from September to October 
1994, the admission physical examination revealed some cystic 
lesions over the right anterior chest.  He was treated for 
and was diagnosed with chloracne of the face and back with 
cystic lesion on the right chest, seborrheic dermatitis, 
ears, and prurigo nodularis, back and shoulders.  In January 
1995, he had outpatient surgery to excise an inclusion cyst 
of the chest wall.

In January 1995, the veteran filed a statement with the RO 
seeking to reopen his claim for service connection for a skin 
condition.  He asserted that the growth removed in January 
1995 was directly related to his "service-connected" skin 
condition.

In March 1995, the veteran submitted duplicates of a service 
medical record and of VA outpatient records submitted prior 
to August 1990, and a duplicate of the September to October 
1994 hospitalization discharge summary.

In May 1995, the veteran sought treatment for chloracne on 
his shoulders.  The treatment note listed chloracne among 
historically established diagnoses and as a current 
diagnosis.

In June 1995, the RO declined to reopen a claim for service 
connection for acne (claimed as chloracne).  The RO 
identified the claim as previously disallowed by the Board in 
April 1975 and July 1990, with prior disallowance based on 
findings of preexistence without aggravation in service of 
the claimed skin condition.  The RO found the veteran had not 
submitted any additional evidence of aggravation in service 
of the condition.  The RO notified the veteran in a July 1995 
letter with a copy of the rating decision enclosed that it 
found the evidence in his claim for service connection for 
acne not material.  An August 1995 supplemental statement of 
the case (SSOC) furnished stated the reason for the 
disallowance as failure to submit new and material evidence 
in support of the claim.  The veteran's August 1995 statement 
declared that he had no further evidence to submit.

In August 1995, the RO received from the veteran a copy of a 
negative July 1995 response by the National Personnel Records 
Center (NPRC) to his direct request for additional service 
medical records.  The NPRC indicated that he filed a claim 
for VA benefits at the time of separation, and that VA might 
have his records.

On psychiatric hospitalization in September 1995, physical 
examination revealed light dermatitis of both shoulders and 
history of asymptomatic MVP, both of which were reported as 
diagnoses.  The same findings and diagnoses were reported on 
psychiatric hospitalization in July 1996.

In November 1996, the veteran submitted to the Board color 
photographs, front, back, and both side views, of his naked 
torso.  The photographs revealed the appearance of the skin 
of the pictured part of his body on November 22, 1996.

The veteran had a VA examination in November 1996.  He was 
noted to be a poor historian who was unable to report a clear 
chronology.  He reported his acne was eating him up and his 
leg was on fire, which the examiner felt might be somatic 
delusions.  The examiner noted a history of dermatitis and 
mitral valve prolapse.  The veteran reported having a skin 
rash since the Vietnam War although he did not go to Vietnam, 
and that he had been diagnosed with chloracne.  Examination 
revealed two to five millimeter maculo-papular-pustular 
lesions over most of his body.  The veteran complained of 
recurring tachycardia.  The examiner noted a complete 
cardiology work-up had produced a final diagnosis of sinus 
tachycardia.  Current examination found regular sinus rhythm, 
grade I, without murmur.  The diagnoses included chloracne 
and heart palpitations, no disease found.

In January 1997, the veteran submitted employee health 
records of September 1972 to July 1984.  They showed no 
complaints, findings, or treatment regarding his skin.  He 
complained of chest pain in [month illegible] 1981.

In July 1997, the veteran submitted duplicates of May to 
September 1974 VA dermatology clinic records that were of 
record in April 1975.

An excerpt from The Merck Manual of Diagnosis and Therapy 
525-26 (15th ed. 1987), summarized the etiology, pathology, 
and physiology of mitral valve prolapse.  The text discussed 
the symptoms, signs and diagnosis of MVP, noting that the 
diagnosis can be confirmed by M-mode echocardiography in 75 
percent of cases and by 2-D echocardiography in 95 percent of 
cases.

The discharge summary from a February 1997 VA psychiatric 
hospitalization listed acne of the face, back and ear among 
the veteran's medical diagnoses.

The veteran sought VA outpatient treatment in June 1997 for a 
rash on his chest and shoulder.  He reported a recurrent rash 
since his military days in Vietnam.  Examination revealed a 
hyperpigmented, macular like rash scattered about the entire 
chest.  The impression was dermatitis.

In September 1997, the Board remanded the veteran's case to 
the RO.  The remand instructed the RO to request the veteran 
to identify the names, addresses, and approximate dates of 
treatment for all health care providers who may possess 
additional records pertinent to his claims and to obtain from 
the veteran any necessary authorizations for the release of 
such information.  The remand also ordered the RO to provide 
the veteran a copy of the excerpt of The Merck Manual the 
Board had submitted to the veteran's claims file with 
instruction as to his right to respond to the material.  The 
RO implemented the Board's instruction in a letter of October 
22, 1997, addressed to the veteran's custodian for VA 
purposes with a copy to the attorney who then represented 
him.  The accompanying RO letter informed them of the 
veteran's right to submit additional evidence in response.

In October 1997, the veteran submitted a copy of a February 
1973 laboratory slip, apparently from his employee health 
records.  A handwritten December 1972 note indicated that he 
needed smallpox vaccination, and another, undated note 
instructed not to vaccinate the veteran for smallpox because 
of active rash on his arms.

In October 1997, the veteran also submitted an October 1996 
statement by ex-coworkers from the hospital radiology 
department where he had worked in the file room.  The signers 
stated that the veteran had a heart and nervous condition 
that affected him while he had worked in the file room.  The 
signers were five technicians, the unit secretary, an 
ultrasonographer, and two medical doctors, a radiologist and 
the chief of radiology.

The veteran had a VA cardiology examination in August 1998.  
The examiner reviewed the veteran's VA claims folder, noting 
diagnosis of systolic murmur in service after the veteran 
complained of dizziness and "falling out" episodes, a VA 
cardiology work-up that was negative for pathology following 
complaints of chest pain, and another negative cardiology 
work-up in 1986.  The veteran reported a past echocardiogram 
as positive for prolapse, but that a doctor had said his 
symptoms were mostly due to his nervous condition.  The 
examiner reported the veteran had no pain on the treadmill.  
On examination, all cardiac chemistry studies were normal.  
Examination revealed a 3/6, high-pitched systolic murmur 
without evidence of prolapse.  The lungs were clear and there 
was no evidence of edema.  A July 1998 echocardiogram was 
entirely normal, showing a normal ejection fraction and no 
evidence of MVP.  A current ECG showed "only" sinus 
bradycardia of 54 beats per minute.  The diagnosis was 
systolic heart murmur of innocent type with no cardiac 
pathology.  The examiner further commented that the veteran 
at that time had no disability related to the systolic 
murmur.  In response to a question whether cardiovascular 
pathology was related to the systolic murmur, the examiner 
reiterated that there was no cardiac pathology other than the 
systolic murmur, which all examinations had deemed innocent.

A December 1998 supplemental statement of the case (SSOC) 
informed the veteran, in pertinent part, of the evidence 
reviewed in and reasons for the disallowance of his claim for 
increased rating for systolic murmur.  The veteran responded 
in a December 1999 statement in support of claim that he had 
no additional evidence in support of his appeal.

The Board's March 1999 remand addressed the claims at issue 
in the instant appeal.  The Board noted that the appellant 
had secured new counsel since the last adjudication.

In April 1999, VA received medical records from OPM related 
to the veteran's disability retirement.  An October 1993 
medical certificate stated that the veteran's disability to 
work was for psychiatric reasons.  The examining physician 
noted that the veteran's medical conditions were not 
disabling for disability retirement purposes.  Other records 
provided by OPM were copies of VA examination and treatment 
records previously received.

In May 1999 the SSA responded to the RO's request for all 
non-VA medical records in the SSA's possession, indicating it 
had none and that the veteran was not to date entitled to SSA 
disability benefits.

On VA cardiology examination in June 1999, the examiner noted 
review of the veteran's claims folder.  The examiner noted 
the multiple past complaints of chest pains and palpitations 
associated with anxiety and multiple cardiology work-ups 
showing the heart to be without organic disease other than 
systolic murmur.  The examiner also noted the August 1984 
echocardiogram impression of mitral valve prolapse and 
subsequent negative echocardiogram.  The examiner also noted 
a 1989 M-mode echocardiogram showing mitral valve prolapse 
followed by 2D echocardiogram that was negative for MVP, with 
cardiology follow-up thereafter, including the July 1998 
echocardiogram, negative for MVP or other cardiac pathology.  
The examiner reviewed the history related to palpitations, 
bradycardia, and tachycardia and the several episodes of 
Holter monitoring with conclusions relating findings to 
nervousness without cardiac pathology.  The examiner noted 
the veteran presently took no medications for his heart and 
that medications used in the past had been discontinued.

Currently, the veteran gave a history of having palpitations 
all of the time, but no chest pains.  He described shortness 
of breath when anxious, but not related to exertion.  On 
examination the veteran's heart had normal rhythm with a 2/6 
systolic murmur, no S3 or S4 was heard.  No clicks or thrills 
were appreciated.  A chest x-ray showed the heart normal in 
size and location.  A June 1999 EKG showed sinus bradycardia 
of 52 beats per minute with early repolarization and was 
otherwise normal.

The report of the treadmill test referenced in the August 
1998 VA examination could not be found.  A June 1999 
treadmill test, Bruce protocol, was terminated after two 
minutes, fifty seconds due to fatigue, the veteran having 
reached a heart rate of 72 percent of maximal with a maximum 
workload of 4 METs.  The physician who administered the test 
reported the veteran could not follow instructions and became 
fatigued, and the test stopped with inconclusive data.  The 
test administrator recommended a repeat study.

The June 1999 VA cardiology examiner noted the long history 
of association between the veteran's anxiety and his heart 
palpitations.  The examiner noted palpitation to be a symptom 
of both MVP and of anxiety, and that the most recent studies, 
including psychiatric examinations, were negative for MVP and 
positive for anxiety.  He also noted the veteran's history of 
resection of the colon for cancer and the veteran's fear of 
death, which he dwelled on and which caused anxiety and 
palpitations.

An October 1999 letter from OPM to the veteran indicated that 
OPM had determined the veteran to be still disabled, entitled 
to continued disability retirement benefits, and that there 
would be reevaluation in the future if facts warranted.

The veteran had another Bruce protocol cardiac exercise 
stress test in January 2000.  The EKG was negative for any 
ischemia or arrhythmia by EKG.  There was no chest pain.  The 
veteran exercised for six minutes, 57 seconds, achieving a 
maximum workload of 8.4 METs at 87 percent of maximal age-
predicted heart rate.  Resting blood pressure of 139/82 rose 
to 175/87.  The test was stopped due to fatigue.  The 
interpretation was that resting EKG was normal, heart rate 
response to exercise was appropriate, blood pressure response 
to exercise was normal, resting blood pressure was normal, 
and there was no chest pain, arrhythmias or ST changes.  The 
conclusion was that the veteran's exercise capacity was 
average, and the test was negative for ischemia and 
arrhythmia.

In April 2000, a VA physician made another review and 
interpretation of the veteran's medical records and history.  
The physician reported that by tests performed from 1998 
through 2000, the veteran had been found to be without 
cardiac pathology.  He opined that the systolic murmur is an 
innocent flow type, which is benign, therefore, the heart 
murmur does not aggravate the veteran's psychiatric disorder.  
However, he noted, anxiety attacks can have dyspnea, chest 
pain, tingling of the extremities and dizziness associated 
with the attack.  The loudness of the murmur could increase 
during an anxiety attack due to increased [blood] flow.  The 
physician reported the findings of the January 2000 exercise 
test, concluding there was no evidence of valvular heart 
disease or of valvular heart damage, no evidence of 
congestive heart failure including no evidence of acute 
congestive heart failure in the past year, and that the 
veteran had a workload greater than 7 METs but not greater 
than 10 METs resulting in fatigue.



II.  Analysis

A.  Procedural

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West Supp. 2001) [hereinafter the 
VCAA], prescribed VA's duties to notify claimants for VA 
benefits of forms and information necessary to submit to 
complete and support the claim, to provide necessary forms, 
and to assist the claimant in the development of evidence.  
VA has promulgated regulations implementing the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The veteran initiated the instant reviews of the rating of 
his service-connected systolic heart murmur and service 
connection for acne with an informal claims.  Whereas service 
connection is in effect, no particular form has been 
prescribed as a claim for increase, and VA has the 
administrative information necessary to undertake development 
of the claims, the claims are substantially complete.  66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(a)(3).  There is no indication 
in the record that VA has failed to provide the veteran any 
forms pertinent to any element of his claims.  See 
38 U.S.C.A. § 5102 (West Supp. 2001).

VA has a duty to notify the veteran of the information and 
evidence necessary to substantiate his claim.  The RO letter 
of October 1997 informed the veteran of the information 
necessary to enable VA to obtain evidence to substantiate his 
claims.  There is no indication that the veteran has private 
treatment and thus no unfulfilled duty to request or help the 
veteran obtain copies of such records.  The notification 
letters, copies of rating decisions, SOC, and SSOC of June, 
July and August 1995 notified the veteran of the prior 
disallowances, the findings and conclusions on which the 
prior disallowances had been based, and the lack of evidence 
material to those points as the reason for current 
disallowance.  Together, these documents afforded the veteran 
notice of the information or evidence necessary to reopen his 
claim for acne.  The October 1997 RO letter obviated the 
requirement to distinguish the evidence that the veteran must 
submit, because the letter with its enclosures revealed VA's 
intent to seek any evidence the appellant authorized VA to 
obtain.  The March 1999 Board remand informed the veteran 
that OPM and SSA records not already in VA possession might 
substantiate his claim.  VA's action to obtain such records 
mooted the requirement to notify the veteran that he must 
submit them.  VA has discharged its duty under the VCAA to 
notify the veteran of the information and evidence necessary 
to substantiate his claims.  38 U.S.C.A. §§ 5103, 5103A(b) 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)).

VA has a duty to obtain evidence to substantiate the 
veteran's claim for increased rating.  38 U.S.C.A. § 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  The 
veteran did not respond to the RO's October 1997 letter by 
informing VA of any private treatment for any disability at 
issue.  His December 1998 statement affirmatively denied the 
existence of additional evidence.  The claims file contains 
an apparently complete VA medical record compiled over the 
years virtually contemporaneously with the administration of 
treatment.  The veteran secured and presented many of them, 
and the RO obtained the others by requests to VA medical 
facilities for the records.  There is no indication of 
missing VA records that triggers any duty to obtain VA 
records, including any duty independent of the VCAA.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992)(VA medical records 
the existence of which the Secretary has notice and that can 
reasonably be presumed to be obtainable for review in claims 
adjudication are constructively of record for such review).  
The April and May 1999 responses from OPM and SSA, 
respectively, are sufficient responses from federal agencies 
to discharge VA's duty to persist in efforts to obtain 
federal records.  38 U.S.C.A. § 5103A(b)(3); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c)(2)).

Regarding the veteran's oft-repeated allegations of 
incomplete service medical records in the context of his 
application to reopen a claim for service connection for 
acne, the VCAA does not apply beyond the general requirement 
to inform the veteran of evidence necessary to substantiate 
his claim, discussed above.  Specifically, the regulation 
mandating VA's duty to obtain federal records does not apply 
to applications to reopen previously disallowed claims for 
service connection filed prior to August 29, 2001.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (the second sentence of 
38 C.F.R. § 3.159(c) applies to any claim to reopen a finally 
decided claim received on or after August 29, 2001).  
Consequently, VA has no duty under the VCAA to seek the 
purportedly missing service medical records.  Incidentally, 
the regulation effective from August 29, 2001, requires VA to 
make efforts to obtain the claimant's service medical 
records, "if relevant to the claim . . . ."  66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c)(3)).  The veteran has never stated 
that the purportedly missing records are relevant to his 
claim.  He has never stated he was treated for any condition 
at issue in this appeal or otherwise identified the condition 
the treatment of which is allegedly documented in the 
purportedly missing records.

Whereas the RO received the application to reopen the 
previously disallowed claim prior to August 29, 2001, the law 
effective prior to that date disposes of the question whether 
VA has any duty to act in response to the assertion that 
service records are missing.  Prior to August 29, 2001, there 
was no duty to assist a claim that is not open.

Furthermore, there is no indication that the veteran's 
service medical records are incomplete.  In November 1989, 
the veteran reported that his service medical records are 
incomplete, asserting, in essence, that DA Form 2658 showed 
that he was treated in the hospital in service from May 27, 
1971, to July 5, 1972.  He did not state the reason for which 
he was allegedly hospitalized for 14 months.  The cited 
document is not a record of hospitalization between the cited 
dates.  It is an administrative document showing the facility 
at which the veteran obtained such medical care as he had 
during the cited period.  The record shows that VA received 
the veteran's service medical records in August 1972.  The 
records included a record of treatment for acne vulgaris 
during the period referenced in the DA Form 2658.  The lay 
statements of July 1984 and May 1991 referring to treatment 
in service make no reference to the skin.  The Board 
concludes that the service records pertaining to the skin are 
complete.

Additionally, the veteran has provided no other indication 
that his application for compensation for acne is incomplete, 
thus, the Secretary has no duty under the law in effect when 
the veteran applied to reopen his claim to inform him to 
submit evidence of which the Secretary has notice might be 
new and material.  See Graves v. Brown, 8 Vet. App. 522, 525 
(1996) (duty mandated by 38 U.S.C. § 5103(a) [prior to 
November 9, 2000, amendment by VCAA] to inform claimants that 
application for benefits is incomplete applies to 
applications to reopen previously disallowed claims).  The 
Board may reach the new and material issue in this appeal.

Finally, regarding due process independent of VCAA, the RO 
has executed the instruction pertinent to this appeal in the 
several remand orders issued by the Board in this case.  VA 
has afforded the veteran such rights as exist by virtue of 
those remands.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (a claimant has a right to performance by VA of action 
ordered in a remand by the Board).

B.  Increased Rating

In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2001), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2001).  However, "where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

During pendency of this claim, VA amended the rating criteria 
for disabilities of the cardiovascular system, effective 
January 12, 1998.  62 Fed. Reg. 65219 (1997).  When rating 
criteria change during the pendency of an appeal, VA must 
apply the version that is more favorable to the veteran.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, the amended criteria cannot apply prior to their 
expressly promulgated effective date.  Green v. Brown, 10 
Vet. App. 111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) 
(West 1991).  Therefore, the Board must evaluate the 
veteran's claim from the effective date of the new criteria 
under both the old and the current criteria in the VA 
Schedule for Rating Disabilities to ascertain which version, 
if either, is more favorable to the appellant.

Several points are equally material under either version of 
the applicable rating criteria.  The evidence is 
incontrovertible that the appellant has a mild heart murmur 
that does not constitute a physical disability.  His other 
cardiac phenomena, bradycardia, tachycardia, and palpitations 
have never been considered pathologic or physically disabling 
by any examiner.  Notably, the rate of heartbeat reported by 
the appellant as troubling was found by Holter monitor in 
April 1984 to be within normal limits and not to represent 
cardiac pathology; cardiac arrhythmia was explicitly not 
found.

As regards mitral valve prolapse, the preponderance of the 
evidence is that the appellant does not have MVP.  The August 
30, 1984, confirming echocardiogram is contradicted by 
multiple subsequent nondiagnostic echocardiograms.  Notably, 
the August 30, 1984, echocardiogram was subsequently referred 
to as an old style M-type; the two subsequent being the newer 
two dimensional (2-D) echocardiograms, which is considered 
the superior diagnostic tool, the former being diagnostic in 
about 75 percent of patients and the 2-D type being 
diagnostic in about 95 percent.  The Merck Manual of 
Diagnosis and Therapy 525 (15th ed. 1987).  Notably, the 
historical medical record review undertaken in the October 
and November 1992 VA examinations is revealed to be 
inaccurate as regards the MVP, and the October 1992 examiner 
mistakenly reported an April 1984 diagnosis of cardiac 
arrhythmia, hence the credibility of those historical reviews 
is compromised regarding any conclusion to be drawn from 
them.  The Board finds the most recent and modern diagnostic 
work-ups, those done from 1998 to 2000, completely persuasive 
that the veteran does not have MVP.  The Board therefore does 
not consider MVP in rating the veteran's service-connected 
systolic murmur.

Under either set of rating criteria, the Board must consider 
the extent to which the service-connected systolic murmur 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2001).  The veteran's and F. S.'s 
statements are uninformative in this regard.  The veteran had 
reported palpitations, chest discomforts, shortness of 
breath, and other such symptoms on VA hospitalization in May 
1989, on outpatient treatment and cardiac work-up in October 
1989, in May 1991 hearing testimony, on VA outpatient 
treatment in March 1994, and on VA examination of June 1999 
(palpitations without chest pains).  In light of the clear 
weight of the evidence showing no cardiac pathology and no 
relationship between the veteran's systolic murmur and these 
symptoms and subjective complaints, it is immaterial to the 
veteran's disability rating for systolic murmur whether these 
symptoms have a disabling effect.  There can be no finding 
that the systolic murmur adversely affects the ability of the 
body to function under the ordinary conditions of daily life, 
including employment.  This conclusion is based on finding 
that the actual medical evidence derived from testing and 
examination far outweighs the probative value of the October 
1996 statement of the veteran's ex-coworkers.

The veteran's systolic murmur is a condition not listed in 
the VA rating schedule.  Unlisted conditions are rated by 
analogy to a listed condition with similarly affected 
functions, anatomical localization, and symptomatology.  
38 C.F.R. § 4.20 (2001).  For the period prior to January 12, 
1998, the veteran's systolic murmur is rated by analogy to 
rheumatic heart disease.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7000 (1996).  Beginning January 12, 1998, rating by 
analogy to valvular heart disease,  see 38 C.F.R. § 4.104, 
Diagnostic Code 7000 (2001) is appropriate, if such rating is 
more advantageous to the veteran.  Karnas, 1 Vet. App. 308.

Diagnostic code 7000 prior to January 12, 1998, [hereinafter 
older criteria] provided a 10 percent rating for inactive 
rheumatic heart disease with identifiable valvular lesion, 
slight, if any dyspnea, the heart not enlarged; following 
established active rheumatic heart disease.  Prior to January 
12, 1998, regulation provided that systolic murmurs alone, 
tachycardia, bradycardia and the various arrhythmias are not 
acceptable diagnoses for rating purposes.  See 38 C.F.R. 
§ 4.100 (1996).

The January 2000 stress test showed no dyspnea or other 
evidence of disability due to systolic murmur or any other 
cardiac pathology.  The June 1999 stress test was incomplete 
and the results were deemed inconclusive.  Consequently, the 
reported results are not probative evidence of the level of 
the veteran's cardiac function.

The veteran's innocent, benign systolic murmur was and is not 
a compensable disability under the older criteria and 
regulation.  The episodes of bradycardia, tachycardia, and 
palpitations revealed in the record repeatedly have been 
found nonpathologic, and under the older regulation, the mere 
presence of fast, slow, or irregular heartbeats does not 
warrant compensation.  Id.  The facts show no valvular 
lesion, as is required under the older Diagnostic Code 7000, 
therefore, the veteran does not meet the rating criteria for 
a compensable rating under the older rating criteria.

The older Diagnostic Code 7000 did not provide a zero percent 
rating.  Where a diagnostic code does not provide a zero 
percent rating, a zero percent rating will be assigned when 
the criteria for a compensable rating are not met.  38 C.F.R. 
§ 4.31 (2001).  Here the clear preponderance of the evidence 
is against a compensable rating for systolic murmur under the 
older Diagnostic Code 7000, and a noncompensable rating is 
correct.  Id.  There is no question whether the disability 
picture more nearly approximates that required for a higher 
rating.  See 38 C.F.R. § 4.7 (2001).

When the veteran initiated the instant claim for increased 
rating for his heart murmur, the VA rating schedule also 
provided criteria to establish a disability rating for 
psychological factors affecting cardiovascular condition.  
38 C.F.R. § 4.132, Diagnostic Code 9501 (1996).  VA repealed 
that regulation effective November 6, 1996.  61 Fed. Reg. 
52700 (1996).  Whereas the veteran has obtained service 
connection for a psychiatric disorder during the pendency of 
this appeal, the Board will consider the potential 
application of this regulation.  Karnas, 1 Vet. App. 308; 
(see Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (Board 
must consider all potentially applicable regulation).

For several reasons, the Board cannot award a compensable 
rating for service-connected heart murmur under Diagnostic 
Code 9501.  First, the veteran does not have a diagnosis of 
psychological condition affecting cardiovascular condition.  
Second, the veteran is service-connected for anxiety, and to 
the extent bradycardia, tachycardia, palpitations and chest 
pain are manifestations of anxiety, he is compensated for 
them as part of that disability.  See 38 C.F.R. § 4.132, 
General Rating Formula for Psychoneurotic Disorders (prior to 
November 7, 1996); 38 C.F.R. § 4.130, General Rating Formula 
for Mental Disorders (from November 7, 1996).  A separate 
rating for these manifestations would be rating the same 
manifestations twice, or pyramiding, which is precluded by 
regulation.  38 C.F.R. § 4.14 (2001).  Third, under 38 C.F.R. 
§ 4.100, and by a clear preponderance of the evidence, the 
cardiac effects felt by physicians of record to be 
attributable to the veteran's anxiety, e.g., by the April 
2000 VA examiner, do not amount to disability.  The Board 
interprets the regulation to mean there must be some 
alteration in cardiac pathology to qualify a psychological 
condition as one affecting a cardiovascular condition.  
Absent additional disability there is nothing for which the 
veteran can be compensated.  Cf. VAOPGCPREC 9-98 (where 
veteran with service-connected recurrent subluxation of the 
knee seeks separate rating for arthritis of the knee, actual 
additional disability is prerequisite to separate rating for 
arthritis).

In sum, the preponderance of the evidence is against awarding 
a compensable rating for systolic murmur under 38 C.F.R. 
§ 4.132, Diagnostic Code 9501 prior to November 7, 1996, or 
under 38 C.F.R. § 4.104, Diagnostic Code 7000 prior to 
January 12, 1998.

Effective January 12, 1998, 38 C.F.R. § 4.100 was removed 
from the rating schedule.  Nonetheless, the facts clearly 
show that the veteran's systolic murmur, sinus bradycardia, 
sinus tachycardia, and palpitations are not pathologic and do 
not constitute disability of or due to the heart.

The criteria for a 10 percent rating for valvular heart 
disease pertain to residuals after cessation of active 
disease and assume prior active disease: "With valvular 
heart disease (documented by findings on physical examination 
and either echocardiogram, Doppler echocardiogram, or cardiac 
catheterization) resulting in . . . [w]orkload of greater 
than 7 METs but not greater than 10 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or; 
continuous medication required."  38 C.F.R. § 4.104, 
Diagnostic Code 7000 (2001).

Of all the criteria of a 10 percent rating, the veteran 
manifested only fatigue upon performing exercise producing a 
workload in the seven to 10 METs range.  The 10 percent 
rating for fatigue upon a workload of seven to 10 METs are 
predicated on the fatigue resulting from actual cardiac 
pathology, i.e., valvular heart disease.  The most 
comprehensive diagnostic work-up and interpretation of that 
work-up available shows the veteran has average exercise 
tolerance for an individual with no cardiac pathology.  That 
is, the physician interpreted fatigue at the 8.4 METs 
workload the veteran achieved as appropriate for a healthy 
heart in someone with average exercise tolerance; the benign, 
innocent systolic murmur made no contribution to any 
limitation in exercise tolerance or any other measure of 
cardiac impairment.  In sum, the preponderance of the 
evidence is that the fatigue upon exertion does not 
constitute a disability that nearly approximates the criteria 
for a compensable rating.  38 C.F.R. §§ 4.7, 4.104, 
Diagnostic Code 7000.

It is noteworthy that no organic heart disease has ever been 
an element of the veteran's service-connected systolic 
murmur.  Where the veteran's episodes of bradycardia, 
tachycardia and palpitations are neither related to the 
service-connected systolic murmur nor even pathologic, they 
are not a basis for disability compensation as an element of 
the service-connected systolic murmur.  

In sum, under either the older or the newer rating criteria 
of Diagnostic Code 7000, the preponderance of the evidence is 
against a compensable rating for systolic murmur.

In an exceptional case, in which the schedular criteria are 
found to be inadequate, an extra-schedular evaluation may be 
assigned by the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service.  While the Board 
does not have the authority to grant an extra-schedular 
evaluation in the first instance, it does have jurisdiction 
to address the issue if it is related to the issue on appeal 
and has been raised by the appellant or implicated by the 
evidence.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The veteran is disabled and has reported that his heart 
condition has affected his ability to work, and consideration 
is given to whether the claim must be submitted to 
appropriate VA authority for extra-schedular rating based on 
marked interference with employment.  38 C.F.R. § 3.321(b)(1) 
(2001).  The RO has declined to refer the veteran's case for 
extra-schedular consideration and has provided him notice of 
the applicable regulation in the May 2000 supplemental 
statement of the case.  He is not prejudiced by the Board's 
consideration of this issue.

The Board finds no evidence that the veteran's service-
connected disability in issue presents such an unusual or 
exceptional disability picture as to require referral for 
consideration of an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b) (2001). 

The veteran's statements of needing from several to 40 
minutes rest while working due to rapid or palpitating 
heartbeats do not show marked interference with employment.  
Specifically, the May 1991 hearing testimony that he was 
sometimes sent home from work is not probative evidence that 
the veteran's systolic murmur was the reason, even if he 
intended to imply so in his hearing testimony.  The October 
1996 statement from his ex-coworkers does not show marked 
interference with employment due to systolic murmur.  Even 
though the signers included doctors, they signed as 
coworkers, not as medical experts, and the Board does not 
construe the statement as an authentic report of marked 
interference with work by the veteran's systolic murmur.  
Significantly in this regard, the disability examiner who 
reported to OPM stated that the veteran's medical conditions 
did not disable him for work.  Given all of the evidence of 
record, the Board finds there is not evidence of marked 
interference with employment by the systolic murmur, or other 
extraordinary factors that warrant submission of the case for 
extra-schedular rating.  The schedular criteria provide for 
higher evaluations, should the veteran's condition result in 
any pathology attributable to it.  The schedular criteria are 
not shown to be inadequate to rate the veteran's service-
connected heart murmur, and the Board finds no reason to 
refer this case for consideration of extra-schedular 
evaluation.

C.  Whether to Reopen a Claim for Service Connection for Skin 
Disorder

When the RO denied the appellant's claim for service 
connection for acne in August 1990, and the appellant did not 
appeal within one year of the date of the letter notifying 
him of the denial, that decision became final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 3.160(d) (2001).  To 
reopen the claim, new and material evidence must be presented 
or secured.  38 U.S.C.A. § 5108 (West 1991).  "The Board 
does not have jurisdiction to consider [the previously 
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  The Board is neither required nor permitted to 
analyze the merits of a previously disallowed claim if new 
and material evidence has not been submitted.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  No other standard than 
that articulated in the regulation applies to the 
determination whether evidence is new and material.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In regulations adopted pursuant to the VCAA, the definition 
of new and material evidence has been changed from that in 
effect when the Hodge decision was made.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)).  However, the new regulatory 
definition is effective only for claims to reopen received on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  This claim to reopen having been received in July 
1995, the following regulation defines new and material 
evidence:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  Thus, evidence submitted since August 1990 is of 
concern for the purpose of reopening this claim.  For the 
purpose of determining whether evidence is new and material, 
its credibility is generally presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  At the least, it is reasonable to require 
evidence submitted since August 1990 to "contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, 155 F.3d at 1363.

Since August 1990, the veteran has submitted many copies of 
evidence of record prior to the Board's April 1975 decision, 
and more duplicates of evidence of record prior to the 
Board's July 1990 and the RO's August 1990 decisions.  None 
of these are new.  When evidence is not new, there is no need 
to consider whether it is material.  Vargas-Gonzales v. West. 
12 Vet. App. 321, 327 (1999).

VA medical records post-dating August 1990 include notes from 
treatment of variously diagnosed dermatological conditions.  
These records, including the November 1996 photographs, show 
only the current status of the veteran's skin disorders, 
which is not at issue.  They do not show incurrence or 
aggravation in service of any skin condition under treatment.  
Although new, none of these are material, because they 
provide no information about the alleged onset or aggravation 
of the veteran's skin disease in service.

The November 1996 VA examination shows the veteran's report 
of having his skin condition "since the Vietnam War," and 
that he was not in Vietnam.  Even interpreted as meaning his 
skin condition was incurred versus aggravated in service, the 
statement is cumulative.  He made that statement in his 
August 1974 notice of disagreement with the original denial 
of this claim.

The veteran's June 1997 statement that he had the rash since 
he was in Vietnam, interpreted to mean he had the rash in 
service, is also cumulative, and hence not new evidence.  
38 C.F.R. § 3.156(a) (2001); Evans v. Brown, 9 Vet. App. 273 
(1996).  Alternatively, if new and not cumulative, it is 
inherently incredible, as the DA Form 2658 shows he was in 
Germany during the one year, one month, and 19 days his 
service personnel record shows he had foreign service.  That 
is, the official record shows he was not in Vietnam, and the 
Board may rely on that record to find his assertion 
incredible.  Samuels v. West, 11 Vet. App. 433, 435 (1998).  
Evidence that is inherently incredible is not new and 
material.  Id.

The evidence secured since August 1990 includes several VA 
hospital, outpatient, and examination diagnoses of chloracne.  
These records are new evidence.  They are not cumulative 
because no prior evidence showed a diagnosis of chloracne.

Where chloracne manifests to a degree of 10 percent disabling 
within one year of separation from service in a veteran who 
served in Vietnam between the dates stated in the regulation, 
such a veteran is presumed exposed to an herbicide agent used 
in Vietnam.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2001).  
Were the veteran in this case entitled to this presumption, 
the subsequent diagnosis of chloracne would be so significant 
that it must be considered to fairly decide his claim.  
38 C.F.R. § 3.156(a).  The presumption is rebuttable by 
affirmative evidence that the veteran was not exposed to such 
herbicide agent during service in Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2001).  Whereas the veteran's allegation 
that he served in Vietnam is inherently incredible, the Board 
need not presume it is credible and may find it is not new 
and material.  Samuels, 11 Vet. App. at 435; cf. Justus, 3 
Vet. App. 510 (testimony generally presumed credible for 
purpose of determining whether it is new and material 
evidence).  Consequently the VA medical records since August 
1990 showing chloracne are not material evidence linking the 
skin disorder then diagnosed as chloracne with service.

The laboratory slip bearing an undated note that from context 
is deemed to date between December 1972 and February 1973 
refers to a rash on the arms.  It is new evidence, not 
previously of record.  It does not state a diagnosis, and 
thus it cannot be material evidence that the acne vulgaris 
present in service was aggravated by service, or that some 
other disorder was incurred in service, or that the condition 
in service was other than acne vulgaris.  The note does not 
relate the rash of the arms to service implicitly or 
explicitly.  Consequently, it is does not provide a more 
complete picture of either the onset or the aggravation of 
the only skin condition shown in service than was of record 
prior to August 1990.  It is not material evidence based upon 
which VA may reopen the veteran's claim for service 
connection for a skin condition.

In sum, the veteran has not submitted new and material 
evidence to reopen a claim for a skin condition, however 
diagnosed.  38 C.F.R. § 3.156(a) (2001).  The Board may not 
reopen the claim.  38 U.S.C.A. § 5108 (West 1999).



ORDER

A compensable rating for systolic heart murmur is denied.

New and material evidence not having been presented or 
secured to reopen a claim for service connection for a skin 
disorder, the benefit sought on appeal is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 


